PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/012,779
Filing Date: 20 Jun 2018
Appellant(s): Gupta et al.



__________________
David Victor (39867)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments are presented below and [Examiner’s responses are bracketed and italicized].

A1       (page 8) “Benhase discusses adjusting the prestage amount based on whether the last track of the stage group is reached. However, the claims require that the new trigger track be determined by providing information to a machine learning module in response to processing a sequential access request to read a track. Benhase does not teach providing information to a machine learning module to determine a new trigger track in response to processing the sequential access request, but instead increases the prestage amount if the last track of the stage group is read.” 
[The examiner respectfully submits that the combination of references are relied upon for teaching this limitation rather than just Benhase. In other words: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the secondary reference to Zhao, within the same field of endeavor, teaches “Adaptive Prefecth For Predicted Write Requests” (Zhao title). The rejection rationale pertaining to the limitation argued above relies on the combination of Benhase in view of Zhao and is reproduced as: Benhase does not explicitly disclose the use of machine learning to perform/enhance prestage operations, although the disclosure of adaptive computer algorithms used to perform prestaging appears to implicitly teach this limitation.  Nevertheless, in the same field of endeavor Zhao teaches adaptive prefetch wherein pattern of reads or writes can be identified which predicts a future read or write based on the pattern continuing … through a process of machine learning, prefetch algorithms can be refined for accuracy based on identifying previously requested or performed disc access patterns – Zhao col 4 line 57-67. Therefore, Benhase in view of Zhao teaches & renders obvious, all limitations of the instant claims. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use machine learning to perform/enhance prestage operations in the invention of Benhase as taught by Zhao because this would be advantageous for refining, by making more accurate, prefetch algorithms, based on identifying previously requested or performed disc access patterns (Zhao col 4 line 57-67).  Lastly fig 4 of Benhase appears to show adjusting a prestage amount 414 in response to processing a sequential access request 404 and is not limited to situations of the last track of a stage group being reached].

A2       (page 8) “Further, Benhase adjusts the trigger track upon reading the last track of the stage group, which is different from the claim requirement of determining a new trigger track with a machine learning module in response to processing a sequential access request to read a first track before comparing the requested track to the new trigger track”
[The examiner respectfully submits that since the instant argument is predicated on an unpersuasive (base/foundation) argument addressed in A1 above, it is unpersuasive at least on dependency merits. Moreover, the examiner respectfully submits that the adjustment of the trigger track and prestage amount disclosed by the cited art is disclosed as a real-time, adaptive/iterative process (Benhase title). Benhase 0010 describes cache operations of a known adaptive multi-stream prefetch algorithm, it is noted that fig 4-5 teach alternative embodiments of prestage operations which occur in real-time in response to a sequential access request to read a track & generating a new trigger track. The examiner respectfully submits that according to a broadest reasonable interpretation of the instant claim language, the “new” trigger track need not be different than the “current” trigger track, in other words, the terms ‘current’ and ‘new’ used in the context of the claim language are understood to correspond to a parameter used for prefetching defined at two different points in time, but which could ultimately be the same value.  This understanding is supported by the claim language making no requirement that the two terms correspond to different values, in addition to fig 5 of the original disclosure, particularly step 508.	Next, the examiner respectfully submits that considering a previous prestage trigger in addition to a new prestage trigger is taught at least in 0046 of Benhase which teaches “the prestage amount p may be initialized at 8 tracks and the value of the prestage trigger g may be initialized at distance of 3 tracks, for example. Thus, it will be seen that when a track is read, the prestage trigger of this track is the larger one of 3 or the prestage trigger of the previous track”]

A3       (page 9) “Yet further, the cited Benhase does not teach the claim requirement of providing information related to determining tracks to prestage from the storage including a trigger track and I/O activity information to a machine learning module. Instead, Benhase adjusts the trigger track based on the track being read being the last track of the stage group. Benhase has no need to consider the claimed provided information to determine a new trigger track, because Benhase automatically adjusts based on whether the last stage group track is read. There is no teaching in Benhase of considering (or providing to a machine learning module) provided information related to determining tracks to prestage from the storage to the cache in a stage group of sequential tracks including a trigger track comprising a track 
[The examiner respectfully submits that this appears to be a restatement of A1/A2 and is unpersuasive for the same reasons as given above in A1/A2].

A4       (page 9) “The Examiner cited col. 4 of Zhao as teaching the claimed machine learning module component. (FOA2, pg. 3) The cited Zhao mentions that prefetch algorithms can be used to predict other disk activity, such as reads and writes can be predicted, such as a future write or read request. A pattern of reads or writes can be identified which predicts a future read or write based on a pattern. Zhao may mention use of machine learning algorithm. However, the cited Zhao does not teach or suggest providing information related to determining tracks to prestage from the storage including a trigger track and I/O activity information to a machine learning module in response to processing a sequential read access.”	
[The examiner respectfully submits that the combination of Benhase in view of Zhao is relied upon for teaching the limitation in question.  In other words: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection rationale pertaining to the limitation argued above relies on the combination of Benhase in view of Zhao and is reproduced as: Benhase does not explicitly disclose the use of machine learning to perform/enhance prestage operations, although the disclosure of adaptive computer algorithms used to perform prestaging appears to implicitly teach this limitation.  Nevertheless, in the same field of endeavor Zhao teaches adaptive prefetch wherein pattern of reads or writes can be identified which predicts a future read or write based on the pattern continuing … through a process of machine learning, prefetch algorithms can be refined for accuracy based on identifying previously requested or performed disc access patterns – Zhao col 4 line 57-67. Therefore, Benhase in view of Zhao teaches & renders obvious, all limitations of the instant claims. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use machine learning to perform/enhance prestage operations in the invention of Benhase as taught by Zhao because this would be advantageous for refining, by making more accurate, prefetch algorithms, based on identifying previously requested or performed disc access patterns (Zhao col 4 line 57-67).  Lastly fig 4 of Benhase appears to show adjusting a prestage amount 414 in response to processing a sequential access request 404 and is not limited to situations of the last track of a stage group being reached.]
 

A5       (page 9-10) “Another distinction of the claims over the cited combination of Benhase and Zhao is the sequence of the limitations. The claims require providing the information to the machine learning module to determine the new trigger track in response to processing the sequential access request to read a track, then determining whether the track accessed by the sequential access request comprises the new trigger track and then prestaging tracks from the new trigger track in response to the track requested by the sequential access request comprising the new trigger track. Thus, the claims recite that the new trigger track generated in response to the sequential access request be used to determine whether the sequential access request comprises the new trigger track to determine whether to initiate prestaging.”
[The examiner respectfully submits that the combination of reference teaches a broadest reasonable interpretation of the claimed prestage sequence as follows: a sequential access to read (Benhase fig 5 508 or fig 4 404) is followed by a modification of a prestage amount/trigger (Benhase fig 4 418 or fig 5 516/530) which, in view of Zhao col 4 line 57-67 may be facilitated by machine learning, and even after a previous stage is in progress (Benhase fig 5 512) the prestage trigger may be increased and additional tracks may be staged (Benhase 0044, 0058) if the new prestage trigger is encountered (Benhase fig 5 524) – thus the combination of cited art reads on the concept of a new trigger track generated in response to a sequential access request being used to determine whether the sequential access request comprises the new trigger track to determine whether to initiate prestaging. 
Additionally, its noted that the adjustment of the trigger track and prestage amount disclosed by the cited art is disclosed as a real-time, adaptive/iterative process, Benhase 0010 describes cache operations of a known adaptive multi-stream prefetch algorithm, it is noted that fig 4-5 teach alternative embodiments of prestage operations which occur in real-time in response to a sequential access request to read a track & generating a new trigger track. The examiner respectfully submits that according to a broadest reasonable interpretation of the instant claim language, the “new” trigger track need not be different than the “current” trigger track, in other words, the terms ‘current’ and ‘new’ used in the context of the claim language are understood to correspond to a parameter used for prefetching defined at two different points in time, but which could ultimately be the same value.  This understanding is supported by the claim language making no requirement that the two terms correspond to different values, in addition to fig 5 of the original disclosure, particularly step 508.	Next, the examiner respectfully submits that considering a previous prestage trigger in addition to a new prestage trigger is taught at least in 0046 of Benhase which teaches “the prestage amount p may be initialized at 8 tracks and the value of the prestage trigger g may be initialized at distance of 3 tracks, for example. Thus, it will be seen that when a track is read, the prestage trigger of this track is the larger one of 3 or the prestage trigger of the previous track].

A6       (page 10 ) “Benhase does not teach this claimed sequence because Benhase determines whether to prestage based on whether the accessed track is the last track. Benhase does not teach providing the claimed information to determine a new trigger track and then comparing the track to read to the new trigger track to determine whether to prestage. Zhao is similarly deficient because Zhao does not teach determining a new trigger track in response to the sequential access request to read a track and then comparing that same track to read to the new trigger track. The cited Benhase and Zhao discuss adjusting a trigger track in general, but not as part of processing a sequential access request so the new trigger track can be received from the machine learning module and then compared to the processed trigger track.”
[The examiner respectfully submits that the combination of reference teaches a broadest reasonable interpretation of the claimed prestage sequence as follows: a sequential access to read (Benhase fig 5 508 or fig 4 404) is followed by a modification of a prestage amount/trigger (Benhase fig 4 418 or fig 5 516/530) which, in view of Zhao col 4 line 57-67 may be facilitated by machine learning, and even after a previous stage is in progress (Benhase fig 5 512) the prestage trigger may be increased and additional tracks may be staged (Benhase 0044, 0058) if the new prestage trigger is encountered (Benhase fig 5 524) – thus the combination of cited art reads on the concept of a new trigger track generated in response to a sequential access request being used to determine whether the sequential access request comprises the new trigger track to determine whether to initiate prestaging. 
Additionally, its noted that the adjustment of the trigger track and prestage amount disclosed by the cited art is disclosed as a real-time, adaptive/iterative process, Benhase 0010 describes cache operations of a known adaptive multi-stream prefetch algorithm, it is noted that fig 4-5 teach alternative embodiments of prestage operations which occur in real-time in response to a sequential access request to read a track & generating a new trigger track. The examiner respectfully submits that according to a broadest reasonable interpretation of the instant claim language, the “new” trigger track need not be different than the “current” trigger track, in other words, the terms ‘current’ and ‘new’ used in the context of the claim language are understood to correspond to a parameter used for prefetching defined at two different points in time, but which could ultimately be the same value.  This understanding is supported by the claim language making no requirement that the two terms correspond to different values, in addition to fig 5 of the original disclosure, particularly step 508.	Next, the examiner respectfully submits that considering a previous prestage trigger in addition to a new prestage trigger is taught at least in 0046 of Benhase which teaches “the prestage amount p may be initialized at 8 tracks and the value of the prestage trigger g may be initialized at distance of 3 tracks, for example. Thus, it will be seen that when a track is read, the prestage trigger of this track is the larger one of 3 or the prestage trigger of the previous track].

A7       (page 10) “Applicant notes that regardless of whether the new or current trigger track are the same or different, the limitations distinguish from the cited combination by providing information to the machine learning module in response to the sequential access request, and then receiving the new trigger track to compare to the track to read which caused the new trigger track to be determined. The distinction is that track to read is compared to a new trigger track received after processing the sequential access request to read the track.”
[The examiner respectfully submits that the combination of Benhase algorithm for performing iterative prestage adjustment in response to a sequential access request shown at least in fig 4-5 combined with the teachings of adaptive prefetch for predicting a future read or write based on a pattern continuing … through a process of machine learning such that prefetch algorithms can be refined for accuracy based on identifying previously requested or performed disc access patterns as taught in Zhao col 4 line 57-67, is coextensive in scope with a  broadest reasonable interpretation of the claim limitations argued.  Stated another way, the examiner respectfully submits that the combination of reference teaches a broadest reasonable interpretation of the claimed prestage sequence as follows: a sequential access to read (Benhase fig 5 508 or fig 4 404) is followed by a modification of a prestage amount/trigger (Benhase fig 4 418 or fig 5 516/530) which, in view of Zhao col 4 line 57-67 may be facilitated by machine learning, and even after a previous stage is in progress (Benhase fig 5 512) the prestage trigger may be increased and additional tracks may be staged (Benhase 0044, 0058) if the new prestage trigger is encountered (Benhase fig 5 524) – thus the combination of cited art reads on the concept of a new trigger track generated in response to a sequential access request being used to determine whether the sequential access request comprises the new trigger track to determine whether to initiate prestaging. 
Additionally, its noted that the adjustment of the trigger track and prestage amount disclosed by the cited art is disclosed as a real-time, adaptive/iterative process, Benhase 0010 describes cache operations of a known adaptive multi-stream prefetch algorithm, it is noted that fig 4-5 teach alternative embodiments of prestage operations which occur in real-time in response to a sequential access request to read a track & generating a new trigger track. The examiner respectfully submits that according to a broadest reasonable interpretation of the instant claim language, the “new” trigger track need not be different than the “current” trigger track, in other words, the terms ‘current’ and ‘new’ used in the context of the claim language are understood to correspond to a parameter used for prefetching defined at two different points in time, but which could ultimately be the same value.  This understanding is supported by the claim language making no requirement that the two terms correspond to different values, in addition to fig 5 of the original disclosure, particularly step 508.	Next, the examiner respectfully submits that considering a previous prestage trigger in addition to a new prestage trigger is taught at least in 0046 of Benhase which teaches “the prestage amount p may be initialized at 8 tracks and the value of the prestage trigger g may be initialized at distance of 3 tracks, for example. Thus, it will be seen that when a track is read, the prestage trigger of this track is the larger one of 3 or the prestage trigger of the previous track].

A8       (page 10-11) “The value of any previous prestage trigger track in existence when the sequential access request is processed is not relevant to this claim limitation because in the claims the new trigger track, received in response to processing the sequential access request, is compared to the track to read. [The examiner respectfully submits that algorithm for performing iterative prestage adjustments in response to a sequential access request as taught by the combination of Benhase/Zhao continue to occur along a continuum of time, the prestage trigger is understood to be a track that triggers prestaging upon the access of that track (as per Benhase claim 1 teaching “setting a prestage trigger to initiate prestaging of units of read data; in response to reaching the trigger as the units of the sequential stream of read data are read, prestaging an amount of units of data of the sequential stream of read data from a storage drive into a cache memory in anticipation of a read request”) – so the act of (pre)staging tracks at two different points in time after a prestage trigger is modified appears to be coextensive in scope with a broadest reasonable interpretation of the claim limitation].

A9       (page 11) “In para. 03 of the Advisory Action, the Examiner said the “adjustment of the trigger track and prestage amount disclosed by the cited art is disclosed as a real-time, adaptive/iterative process”. Regardless of whether the adjustment in the cited art can be characterized as “real time’, the cited art does not teach receiving the new trigger track from the machine learning module after processing the sequential access request so that the new trigger track can be compared to the track to read. Instead, the cited Benhase discusses modifying the trigger tracks in response to reaching the last track in the stage group, not in response to processing a sequential access request to read a track as claimed.  Applicant requests review and reconsideration of the Examiner finding that steps 408, 418, 414-434 in FIG. 4 of Benhase teaches the limitation of determining whether the track accessed by the sequential access request comprises the new trigger track after receiving the new trigger track. (FOA2, pg. 3) [The examiner respectfully submits that this appears to be a restatement of A1-A2 & A7 and is unpersuasive for the same reasons as given above in A1-A2 & A7.  It is noted that the determination of a read track being the last track in a stage group only occurs in the case of a cache hit (Benhase fig 5 510[Wingdings font/0xE0]NO) and is not required in the case of a cache miss (Benhase fig 5 510[Wingdings font/0xE0]Yes) therefore the argument appears to be based on an incomplete view of the teachings of Benhase as modified by Zhao].

A10       (page 11) “The cited operations of FIG. 4 discuss determining whether the read track on a sequential read is a trigger track, and if so prestaging. Then, after prestaging, modifying the trigger or amount to compare to the next read track at 400. Nowhere does Benhase teach or suggest determining whether the track to read is in fact the new trigger track received in response to processing the sequential access request to the track to read. For instance, in FIG. 4, Benhase modifies at block 414 the trigger after having compared the read track at block 408 to the previously determined trigger track and prestaged tracks at block 412. Thus, Benhase does not teach determining a new trigger track in response to the sequential access request to apply to the track of the sequential access request. Instead, Benhase mentions adjusting the trigger track after the comparison with the track that was read, so that the adjusted trigger track can be used for subsequent reads, not to compare with the track to read for the current sequential access request as claimed. ”. 	[The examiner respectfully submits that a comparison to a subsequent read is not present in fig 4 between steps 418 and 430/434 when additional prestaging is performed after a prestage trigger is modified, such that applicant’s argument does not appear to be supported by a preponderance of evidence].

A11       (page 12) “Although the cited Benhase discusses conditions under which the prestage trigger and amount are adjusted for a read miss and adjusted if there is no read miss (212) and the read track is a candidate for demotion (220), there is no teaching of adjusting one of a new trigger track and new prestage amount, received from the machine learning module, in response to demoting a second track from the cache. The Examiner has not shown where cited art teaches or mentions adjusting a new prestage trigger track and amount, received from the machine learning module in response to an access request to a first track, and in response to demoting a second track from the cache.”. 	[The examiner respectfully submits that Benhase @abstract teaches "a cache prestaging operation in accordance with further aspects may decrease one or both of the prestage trigger and the prestage amount as a function of the drive speed in circumstances such as a cache miss which may have resulted from prestaged tracks being demoted before they are used. Conversely, a cache prestaging operation in accordance with another aspect may increase one or both of the prestage trigger and the prestage amount as a function of the drive speed in circumstances such as a cache miss which may have resulted from waiting for a stage to complete" therefore the adjustment of the prestage amount/ trigger is indeed a function of a cache miss and demotion].

A12       (page 13-14) “With respect to the point of demotion, the cited Abstract mentions adjusting the prestage trigger/amount when there is a cache miss that may have resulted from the prestaged tracks being The examiner respectfully submits that adjustment is made to the new trigger track and/or new the prestage amount (Benhase claim 2), received in response to a sequential access request to read a first track (Benhase claim 1), in response to demoting a second track (Benhase claim 2) – said adjustment being facilitated by machine learning functionality when modified by Zhao col 4 line 57-67].





Remaining arguments on pages 14-15 pertaining to claims 28, 34, 40, 4, 30, 36 are predicated on arguments presented in A1-A12 and are thus unpersuasive for reasons that are presented in A1-A12 above.

For the above reasons, it is believed that the rejections should be sustained.



/Marwan Ayash/Examiner, Art Unit 2133                                                                                                                                                                                                        

Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.